Citation Nr: 1729386	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-12 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION


The Veteran served on active duty from September 1964 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2010 a Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2015, the Board remanded the matter for a medical opinion from a VA examiner.  An addendum opinion was returned in January 2016, but it is indecisive.  In February 2017 the Board referred the matter for an expert medical opinion, which was provided in June 2017.  

As the decision below represents a full grant of the benefit sought on appeal, and in view of the length of time that the appeal has been pending, preliminary review of the June 2017 expert medical opinion by the Veteran and his representative is not needed.  


FINDING OF FACT

The Veteran's hearing loss began during active duty service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for hearing loss, which he contends began during active duty service and is related to his military noise exposure.  Military records confirm that he was a Marine with service in Vietnam.

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  But see Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993) (noting that 38 C.F.R. § 3.385 "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service . . . a veteran may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 3.102.  

Facts and Analysis

Service treatment records include the following audiology examination reports.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.

      March 1964 examination: 
Hertz
500
1000
2000
3000
4000
Right ear
-5
-5
-5
-5
-10
Left ear
-10
-10
-10
5
-10

Conversion of this pre-1967 ASA data to ISO (ANSI) units yields the following:

Hertz
500
1000
2000
3000
4000
Right ear
10
5
5
5
-5
Left ear
5
0
0
15
-5

      September 1968 separation examination: 
Hertz
500
1000
2000
3000
4000
Right ear
20
15
10
15
15
Left ear
20
15
5
15
15

This Veteran's in-service thresholds did not meet the definition of disability for VA compensation purposes, and there is no record of any hearing complaints in the year after service; however, as noted earlier, VA caselaw provides that where hearing was within normal limits on audiometric testing at separation from service . . . a veteran may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. 155, 159-160.

In June 2010, the Veteran underwent a VA audiology examination.  During that examination he reported that he had had hearing loss for at least 25 years with gradual worsening over time; especially in the past 4-5 months.  He also reported that he had worked, post-service, as an IRS agent for 25 years, and that he had been using bilateral hearing aids since 2005.  See also VA Audiology/hearing aid records dated in May 2010.  Audiology testing on VA examination in June 2010 found "moderate loss 250-750Hz rising to mild 1000-2000Hz sloping to a severe sensorineural loss" in the right ear; and "profound loss 250-500Hz rising to a severe sensorineural loss 1000-8000Hz" in the left ear.  The examiner (an audiologist) noted that the Veteran had normal hearing when he entered and separated from service; and that there was private medical evidence of "autoimmune sudden sensorineural hearing loss."  She then opined that the Veteran's military noise exposure "did NOT cause/contribute to his current hearing loss."  Because the examiner did not comment on the bilateral threshold shift during service or opine as whether the autoimmune sudden sensorineural hearing loss was related to service, the Board returned the case for an addendum opinion.  In January 2016, the 2010 examiner responded that she was unable to opine as to "whether or not shifts in hearing occurred during his military separation without resorting to mere speculation since no standard was stated on test."

In February 2017, the Board referred the matter for a Veterans Health Administration (VHA) expert medical opinion, which was provided, in June 2017, by a VA otolaryngologist.  He is also an Associate Professor at a nationally recognized university's medical school.  According to this physician, the onset of the Veteran's bilateral hearing loss occurred during his 1964-1968 enlistment; and explained that just because the Veteran's hearing was within normal limits on separation from service, "the shift indicates inner ear insult."  He pointed out that the Veteran's military duties "are well-known to cause noise-induced sensorineural hearing loss," and added that "it is also well-known that hearing protection during the Vietnam era was largely lacking."  He further acknowledged that the Veteran's hearing loss was "likely multifactorial," but then reasserted that "the likelihood that it began and is partly related to service is high (>75%)."  The expert was not sure whether the autoimmune hearing loss was a proper diagnosis and did not relate that to service, but the Board need not address that aspect further.  The Board finds this opinion, which was provided by an expert in the field of otolaryngology, to be dispositive as to the nexus element of the claim; namely, that the bilateral threshold shift during service did in fact reflect the onset on the Veteran's current bilateral sensorineural hearing loss.  Accordingly, service connection for hearing loss is warranted.


ORDER

Service connection for hearing loss is granted.




____________________________________________
RYAN T. KESSEL
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


